[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT (#134.00)
This court incorporates the facts in the memorandum of decision on the motion for modification in this decision.
The court finds that the moving party is in willful violation of a court order. He has chosen over the years to do things his way rather than the court ordered way. In his hearing on August 27, 1985, he was ordered to pay $500.00 a month on an arrearage of $21,156.38. He did not pay all that ordered arrearage. Four payments were ordered and he made three of the four payments.
The court finds that based on the testimony at the hearing and Mr. Peter's own testimony, he owes as of March 26, 1993, the sum of $164,781.38 excluding interest and costs as an arrearage.
The court finds that he has had continuous cash flow over the years in order to have provided sums necessary to make the payments. The court also finds that he has not paid his obligation CT Page 4937 to the German School in Costa Rica. The court finds that obligation is $12,000.00. The court further finds that he was to carry life insurance in the sum of $500,000.00 for the benefit of the two minor children and was to carry medical and dental insurance for the benefit of the children. He has failed to establish that said coverage is in effect.
Christopher was born January 13, 1975, so on January 13, 1993 he reached the age of 18 years. Nicole was born November 7, 1976 and is still under the age the age of 18. The court finds the following:
(1) The husband shall pay to the wife his current payment for Nicole in the sum of $750.00 plus pay $500 per month on the total arrearage found above of $164,781.38.
(2) The husband is ordered to pay attorney's fees to the
(3) The husband is ordered to provide within two weeks from the date of this decision, proof of the existing life insurance in the sum of $500,000.00.
(4) The husband is to provide within two weeks from the date of this decision, proof of the existing medical insurance for the benefit of the minor daughter Nicole.
(5) Interest at the legal rate is ordered on the $21,156.38 from the finding by Judge Novack on August 27, 1985. The remainder due as found above shall have legal interest commencing as of the date of this decision.
(6) A wage execution may issue. No costs are awarded to either party.
KARAZIN, J.